DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	Applicant’s amendments filed on 03/09/2021 have been entered. Claims 1-4, 8 and 10 have been amended. Claims 6, 7, 9 and 11 have been canceled. Claims 1-5, 8, and 10 are pending in this application, with claim 1 being independent.

Claim Rejections - 35 USC § 103  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McDevitt, (“McDevitt”) [US-2018/0070116-A1] in view of Perlman et al. (“Perlman”) [US-2013/0298178-A1]
Regarding claim 1, McDevitt discloses a system for individually identifying attributes in an image separate from the image as a whole, for aiding in identifying the image (McDevitt- Fig. 1 a block diagram of a system for recognizing items in media data and delivery of related information; ¶0003, a system that recognizes individual items or sets of items (collectively items) in source content […] to the determination of both the location and identity of items in images (both pictures and videos)); the system comprising:
a scanning module on a portable electronic device to scan an image and generate a graphical object (McDevitt- ¶0004, a processor that scans source content having a plurality of elements; ¶0009, source content can be live or prerecorded, analog or digital, and still (picture) or streaming (video); Fig. 1 and ¶0011, matching processor 120 [a scanning module] uses conventional scanning and image recognition algorithms for scanning image content to compare the elements in the source content with the images stored in reference content database 115 and identify matches; Fig. 2 and ¶0028, As shown in FIG. 2, initially, at step 205, content source 110 at remote processing system 102 generates a source picture or video that is provided to matching processor 120. At step 210, matching processor 120 uses known scanning methods and/or other image matching techniques to compare elements in the source content to item images stored in reference content database 115);
an identification module operatively connected to the scanning module to identify searchable attributes within the graphical object and communicate with a database of attributes to search for attributes identical or similar to attributes identified within the graphical object (McDevitt- ¶0010, Remote processing system 102 further includes reference content database 115 that contains a plurality of known images (picture or video—collectively images). In particular, reference content database 115 can store images relating to elements that may be displayed in the source content – “elements” corresponds to the claimed “searchable attributes within the graphical object”. For example, the stored images can relate to consumer products (e.g., electronics, apparel, jewelry, etc.), marketing or brand items (e.g., logos, marks, etc.), individuals, locations (e.g., buildings, landmarks, etc.), humanly invisible items (fingerprints, watermarks, etc.) or any other elements [database of attributes] that are capable of being identified in the source content; Fig. 1 and ¶0011-0012, Matching processor 120 [an identification module operatively connected to the scanning module] is configured to compare images in reference content database 115 with elements in the source content [searchable attributes within the graphical object] provided by content source 110. More particularly, matching processor 120 uses conventional scanning and image recognition algorithms for scanning image content to compare the elements in the source content with the images stored in reference content database 115 and identify matches [search for attributes identical or similar to attributes identified within the graphical object]. The scanning and related matching process can occur on a continuous or periodic basis. During the matching process, every potential item in the source content is compared with the images stored in reference content database 115 […] Specifically, reference content database 115 can store images with preset identifying data (e.g., marker characteristics) that enables matching processor 120 to more quickly and more accurately identify items that correspond to the marker characteristics. Preferably, it is contemplated that items being frequently displayed in the source content are stored as predetermined marker items in reference content database 115, such that reference content database 115 is organized to contain subsets of items (associated by marker characteristics) that have a higher probability of successfully matching with elements in specific source content.); and
when an attribute from the database is identified as being similar (McDevitt- ¶0011, During the matching process, every potential item in the source content is compared with the images stored in reference content database 115. When the comparison results in a match, matching processor 120 identifies the matched item [an attribute from the database is identified as being similar]; ¶0013, location determination processor 125 is coupled to matching processor 120 and is configured to identify the location of any matched items identified by matching processor 120; ¶0016, in operation, once the matched item is identified, remote processing system 102 subsequently accesses additional information database 130, which identifies all additional information relating to the specific matched item), determining if the attributeallowing an image containing the attribute to be shared (McDevitt- ¶0007, Once the one or more items in the images and/or video are identified and the locations of the items established, additional functionality related to those identified items can occur […] share the item).
McDevitt fails to explicitly disclose determining if the attribute has viewing permission allowing an image containing the attribute to be shared.
However, Perlman discloses
determining viewing permission allowing an image to be shared (Perlman- Fig. 16 and ¶0250, The app/game server 1521-1525 that is generating the user interface screen shown in FIG. 16 acquires the 15 video/audio feeds by sending a message to the app/game server 1521-1525 for each user whose game it is requesting from. The message is sent through the inbound routing 1502 or another network. The message will include the size and format of the video/audio requested, and will identify the user viewing the user interface screen. A given user may choose to select “privacy” mode and not permit any other users to view video/audio of his game (either from his point of view or from another point of view), or as described in the previous paragraph, a user may choose to allow viewing of video/audio from her game, but delay the video/audio viewed. A user app/game server 1521-1525 receiving and accepting a request to allow its video/audio to be viewed will acknowledge as such to the requesting server, and it will also notify the shared hardware compression 1530 of the need to generate an additional compressed video stream in the requested format or screen size (assuming the format and screen size is different than one already being generated), and it will also indicate the destination for the compressed video (i.e., the requesting server)).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified McDevitt to incorporate the teachings of Perlman, and apply viewing permission into the attribute, as taught by McDevitt for determining if the attribute has viewing permission allowing an image containing the attribute to be shared.
Doing so would improve a users' ability to manipulate and access audio and video media.


6.	Claims 2, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt in view of Perlman, further in view of Conwell, (“Conwell”) [US-2014/0193087-A1]
Regarding claim 2, McDevitt in view of Perlman, discloses a system as set forth in Claim 1, and though the prior art discloses determining if the attribute has viewing permission to view the image (Perlman- Fig. 16 and ¶0250, The app/game server 1521-1525 that is generating the user interface screen shown in FIG. 16 acquires the 15 video/audio feeds by sending a message to the app/game server 1521-1525 for each user whose game it is requesting from. The message is sent through the inbound routing 1502 or another network. The message will include the size and format of the video/audio requested, and will identify the user viewing the user interface screen. A given user may choose to select “privacy” mode and not permit any other users to view video/audio of his game (either from his point of view or from another point of view), or as described in the previous paragraph, a user may choose to allow viewing of video/audio from her game, but delay the video/audio viewed. A user app/game server 1521-1525 receiving and accepting a request to allow its video/audio to be viewed will acknowledge as such to the requesting server, and it will also notify the shared hardware compression 1530 of the need to generate an additional compressed video stream in the requested format or screen size (assuming the format and screen size is different than one already being generated), and it will also indicate the destination for the compressed video (i.e., the requesting server)), but fails to explicitly disclose, but Conwell discloses the system further comprising:
searching for a geolocation marker embedded in the image with a similar attribute identifying a location (Conwell- ¶0110-0111, But GPS info captured with the image identifies the location of the image subject. Public databases (including Flickr) can be employed to retrieve textual metadata based on GPS descriptors. Inputting GPS descriptors for the photograph yields the textual descriptors Paris and Eiffel […] the GPS information from the user's image can be used to search Flickr for images from the same location); and
if the current user is on the same location and viewing the same image as where the image was captured (Conwell- ¶0111, the GPS information from the user's image can be used to search Flickr for images from the same location; yielding imagery of the Eiffel Tower that can be submitted to the service provider).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified McDevitt/Perlman to incorporate the teachings of Conwell, and apply viewing the same image into viewing permission to view the image, as taught by McDevitt/Perlman so if the current user is on the same location and viewing the same image as where the image was captured, determining if the attribute has viewing permission to view the image.
Doing so would improve device that can see and/or hear, and infer the user's desire.

Regarding claim 4, McDevitt in view of Perlman, discloses a system as set forth in Claim 1, and fails to explicitly disclose, but Conwell discloses wherein the attributes in the database include a profile of an individual user who scanned and submitted the image (Conwell- ¶0145, the user may push button 16 b to scroll thru matches in order of closest-similarity—regardless of geography. Thumbnails of the matched individuals with associated name and other profile information can be displayed, or just full screen images of the person can be presented—with the name overlaid. When the familiar person is recognized, the user may press button 18 to load the full FaceBook/MySpace/Linked-In page for that person).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified McDevitt/Perlman to incorporate the teachings of Conwell, and apply the profile into the attributes, as taught by McDevitt/Perlman so the attributes in the database include a profile of an individual user who scanned and submitted the image.
Doing so would improve device that can see and/or hear, and infer the user's desire.

Regarding claim 5, McDevitt in view of Perlman, discloses a system as set forth in Claim 1, and fails to explicitly disclose, but Conwell discloses wherein when an identical or similar prior image to the first image is located in the database (Conwell- Figs. 1-2 show an image of a desktop telephone captured by a cell phone camera and a collection of similar images found in a repository of public images, by reference to characteristics; ¶0106-0111, search Flickr for one or more images with similar image metrics, and collect metadata as described herein (e.g., Telephone, Cisco, Phone, VOIP). Flickr is then searched a second time, based on metadata. Plural images with similar metadata can thereby be identified […] The above examples searched Flickr for images based on similarity of image metrics, and optionally on similarity of textual (semantic) metadata […] Google Images, or another database, can be queried with the terms Eiffel and Paris to retrieve other, more perhaps conventional images of the Eiffel tower; ¶0113-0116, if the user takes a cell phone picture of a city fountain, and the image is tagged with GPS information, it can be submitted to a process that identifies matching Flickr/Google images of that fountain on a feature-recognition basis […] a first set of images in Flickr/Google similar to the user's image of the fountain can be identified—not by pattern matching, but by GPS-matching (or both) […] Flickr can be searched a second time for a second set of images with similar metadata […] Another approach to geolocating imagery is by searching Flickr for images having similar image characteristics (gist, color histogram, etc.) - similar images located in the database), providing to the current user the profile information of the prior user that submitted the prior image (Conwell- ¶0100, information obtained from Google (or other such database resource) can be used to augment/refine the response delivered by the service provider to the user; ¶0145, Thumbnails of the matched individuals with associated name and other profile information can be displayed, or just full screen images of the person can be presented—with the name overlaid).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified McDevitt/Perlman to incorporate the teachings of Conwell, and apply the current user the profile information of the prior user that submitted the prior image into the McDevitt/Perlman’s system so when an identical or similar prior image to the first image is located in the database, providing to the current user the profile information of the prior user that submitted the prior image.
Doing so would improve device that can see and/or hear, and infer the user's desire.

Regarding claim 8, McDevitt in view of Perlman, discloses a system as set forth in Claim 1, and further discloses wherein the image provided from the database is a 3-dimensional image, a geolocation, a translation, a historic description, or advertising (McDevitt- ¶0010, reference content database 115 can store images relating to elements that may be displayed in the source content. For example, the stored images can relate to consumer products (e.g., electronics, apparel, jewelry, etc.), marketing or brand items (e.g., logos, marks, etc.), individuals, locations (e.g., buildings, landmarks, etc.), humanly invisible items (fingerprints, watermarks, etc.) or any other elements that are capable of being identified in the source content; Perlman- ¶0026, For a PC or game console to display a character it needs to have access to the database of 3D geometry (polygons, textures, etc.); ¶0268, a large database of the buildings in New York City, as well as a database of the building under design).


7.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt in view of Perlman, further in view of Rodriguez (“Rodriguez”) [US-2012/0284339-A1]
Regarding claim 3, McDevitt in view of Perlman, discloses a system as set forth in Claim 1, and though the prior art discloses the graphical object is created (see Claim 1 rejection for detailed analysis) and applying additional graphics such as advertising or instructions (Perlman- Fig. 21 and ¶0284-0288, Interactive Animated Advertisements), but fails to explicitly disclose, but Rodriguez discloses
applying additional graphics around the perimeter such as advertising or instructions (Rodriguez- Fig. 8 and ¶0165-0166, In FIG. 8, there are several objects bearing barcodes within the camera's field of view […] the processor analyzes the image frame starting at the center—looking for identifiable features […] When the phone finds an identifiable feature (e.g., the barcode 118), it overlays bracketing 120 around the feature, or highlights the feature, to indicate to the user what part of the displayed imagery has caught its attention. A “whoosh” sound is then emitted from the device speaker, and an animated indicia moves from the bracketed part of the screen to a History 122 button at the bottom. (The animation can be a square graphic that collapses to a point down at the History button)).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified McDevitt/Perlman to incorporate the teachings of Rodriguez, and apply the overlays bracketing into the first image, as taught by McDevitt/Perlman so after the graphical object is created, applying additional graphics around the perimeter such as advertising or instructions .
Doing so would provide to a user information associated with an acquired image based on the provided feature in an efficient and reliable manner.

Regarding claim 10, McDevitt in view of Perlman, discloses a system as set forth in Claim 1, and fails to explicitly disclose, but Rodriguez discloses
wherein the image from the database is overlaid over the graphical object (Rodriguez- ¶0408, The preferred embodiments of these just-noted applications discern the pose of the smartphone relative to the page by reference to registration signal components of a watermark signal encoded in the page. The payload of this watermark is used to access a database containing auxiliary information related to the page. This auxiliary information is then overlaid on top of the imagery captured from the page, at a position on the screen that is dependent on the discerned pose).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified McDevitt/Perlman to incorporate the teachings of Rodriguez, and apply the auxiliary information is then overlaid on top of the imagery into the graphical object, as taught by McDevitt/Perlman so the image from the database is overlaid over the graphical object.
The same motivation that was utilized in the rejection of claim 8 applies equally to this claim.


Response to Arguments
8.	Applicant's arguments filed on 03/09/2021, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claim 1 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619